—In an action to recover damages for injury to property, the defendant New York City Transit Authority appeals from an order of the Supreme Court, Kings County (Clemente, J.), dated April 30, 1999, which denied its motion to dismiss the complaint insofar as asserted against it for failure to comply with General Municipal Law § 50-e, and granted the plaintiffs cross motion to serve an amended notice of claim.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the appellant’s motion to dismiss the complaint insofar as asserted against it, and in granting the plaintiffs cross motion to serve an amended notice of claim (see, General Municipal Law § 50-e [6]). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.